DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ Remarks, filed February 8, 2021, with respect to the rejection(s) of claims 1 – 18 under  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Seol et al. (US 2014/0185481), Cai et al. (US 2013/0114577), Pan et al. (US 9,456,421), Irmer et al. (US 2011/0195735), and Larsson et al. (US 2013/0039286).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 10 – 12, 16, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seol et al. (US 2014/0185481).
Regarding Claim 1, Seol teaches a method comprising: determining a beamforming configuration for a time period for reception of uplink data from a user 
Regarding Claim 12, Seol teaches a method comprising: receiving an indication of determined uplink power control information from a network node (Section 0084, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided to the mobile, the providing of said path loss is the indication of the determined uplink power control information), wherein said uplink power control information is determined based on a determined beamforming configuration for a time period intended for transmission of uplink data from a user device (Figures 9A-9D, Sections 0075, 0079, 0084, the beam gain is the beamforming configuration, the mobile station will transmit data on the uplink at a particular power in consideration of said beam gain (See Section 0084), subframes are used therefore there are time periods, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the path loss is the power control information); and using said 
Regarding Claim 17, Seol teaches an apparatus comprising: at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to: determine a beamforming configuration for a for a time period for reception of uplink data from a user device (Figures 9A-9D, Sections 0075, 0079, 0084, the beam gain is the beamforming configuration, the mobile station will transmit data on the uplink at a particular power in consideration of said beam gain (See Section 0084), subframes are used therefore there are time periods, typical base stations and mobile stations comprise processors that run code stored in memory); determine uplink power control information based on the determined beamforming configuration (Section 0084, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the path loss is the power control information); and provide an indication of the determined uplink power control information to the user device for use in determining uplink transmit power for the time period (Section 0084, the uplink power is controlled based on the path loss in consideration of the beam gain that is provided, the providing of said path loss is the indication of the determined uplink power control information).
Regarding Claim 2, Seol teaches all of the claimed limitations recited in Claim 1.  Seol further teaches determining the uplink power control information based on a beamforming gain associated with the determined beamforming configuration (Section 
Regarding Claim 3, Seol teaches all of the claimed limitations recited in Claim 1.  Seol further teaches determining the uplink power control information based on a comparison between the beamforming gain associated with the determined beamforming configuration and a reference beamforming gain associated with a reference beamforming configuration (Sections 0079, 0084, the uplink power is controlled based on the path loss in consideration of the beam gain difference).
Regarding Claim 4, Seol teaches all of the claimed limitations recited in Claim 1.  Seol further teaches wherein the power uplink control information comprises an indication of an uplink transmit power value to be applied during the time period (Section 0084, the uplink power is controlled based on the path loss, which is the transmit power value, in consideration of the beam gain that is provided).
Regarding Claim 10, Seol teaches all of the claimed limitations recited in Claim 1.  Seol further teaches wherein the beamforming configuration defines an orientation of at least one of at least one receive beam and at least one transmit beam (Section 0079, there is transmit and receive beamforming, the beamforming comprises some kind of orientation of the beams).
Regarding Claim 11, Seol teaches all of the claimed limitations recited in Claim 1.  Seol further teaches wherein the time period is a subframe (Figure 9A-9D, subframes are used).
Regarding Claim 16, Seol further teaches a computer program product, the computer program product being tangibly embodied on a non-transitory computer-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Cai et al. (US 2013/0114577).
Regarding Claim 5, Seol teaches all of the claimed limitations recited in Claim 1. Seol does not teach wherein the uplink power control information comprises an indication of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power.
Cai, which also teaches power control, teaches wherein the uplink power control information comprises an indication of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power (Section 0136, base value in table is the reference uplink transmit power value).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421)
Regarding Claim 6, Seo teaches all of the claimed limitations recited in Claim 1.  Seo does not teach wherein the uplink power control information comprises an indication of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power.
Pan, which also teaches power control, teaches wherein the uplink power control information comprises an indication of a set of power control parameters from a plurality of sets of power control parameters to be used by the user device in controlling uplink transmit power (Col. 5 lines 21 – 28).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seo with the above features of Pan for the purpose of providing power control flexibly without power consumption as taught by Pan.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Pan et al. (US 9,456,421), as applied to Claim 6 set forth above, and further in view of Irmer et al. (US 2011/0195735)

Irmer, which also teaches power control, teaches an indication of a set of time periods associated with a respective one of the plurality of sets of power control parameters, such that the user device is able to determine the set of power control parameters to be applied for a time period based on a time period index associated with that time period (Section 0040, the time slots are the time periods, the plurality of time slots is the set, time slots would need to have some kind of identity information which is the time slot index).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Seo combination with the above features of Irmer for the purpose of improving power control while consuming low transmission resources as taught by Irmer.

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Larsson et al. (US 2013/0039286)
Regarding Claim 8, Seol teaches all of the claimed limitations recited in Claim 1.  Seol does not teach providing an indication of closed loop uplink transmit power control 
Larsson, which also teaches power control, teaches providing an indication of closed loop uplink transmit power control information to further adjust the uplink transmit power value determined based on the uplink power control information (Section 0022).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol with the above features of Larsson for the purpose of allowing the base station to communicate with the UE under conditions where the required transmit energy from the UE varies significantly as taught by Larsson.
Regarding Claim 9, Seol in view of Larsson teaches all of the claimed limitations recited in Claim 8.  Seol further teaches determining the uplink transmit power control information based on a reference beamforming gain associated with a reference beamforming configuration (Sections 0079, 0084, beam gain).  Larsson further wherein the closed loop uplink transmit power control information is based on a common accumulated power control mode for a plurality of user devices (Section 0022).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Subramanian et al. (US 2016/0021549)
Regarding Claim 13, Seol teaches all of the claimed limitations recited in Claim 12.  Seol does not teach performing a downlink signal strength measurement with respect to a reference beamforming configuration.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol with the above features of Subramanian for the purpose of providing optimal communications as taught by Subramanian.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seol et al. (US 2014/0185481) in view of Subramanian et al. (US 2016/0021549), as applied to Claim 12 set forth above, and further in view of Lee et al. (US 2013/0286911)
Regarding Claim 14, Seol in view of Subramanian teaches all of the claim limitations recited in Claim 12.   Subramanian further teaches performing a downlink signal strength measurement with respect to each of a plurality of beamforming configurations (Sections 0069 – 0071, the signal strength of the downlink signal from the mmW-BS is measured with respect to beamforming paths).
Seol in view of Subramanian does not teach wherein each of the plurality of the beamforming configurations is associated with a respective one of a plurality of sets of power control parameters.
	Lee, which also teaches the use of beams, teaches wherein each of the plurality of the beamforming configurations is associated with a respective one of a plurality of 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Seol in view of Subramanian with the above features of Lee for the purpose of reducing power consumption as taught by Subramanian.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
April 9, 2021